

115 HRES 581 IH: Congratulating the people of the Republic of Turkey and Turkish Americans nationwide on Turkish Republic Day.
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 581IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Bacon submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCongratulating the people of the Republic of Turkey and Turkish Americans nationwide on Turkish
			 Republic Day.
	
 Whereas every year on October 29, the people of Turkey and Turkish Americans celebrate Turkish Republic Day, commemorating the day when Turkey became a republic;
 Whereas, on October 29, 1923, the Republic of Turkey was formally established and Mustafa Kemal Ataturk, the visionary leader of modern Turkey, became its first President;
 Whereas Anatolia, home of the Republic of Turkey, has been a cradle of civilizations for millennia; Whereas James Madison and the Founding Fathers of America took inspiration from Patara, Turkey, the city state of the Lycian Confederation, in drafting the Constitution of the United States;
 Whereas Turkey has the 17th largest economy in the world; Whereas in 2016, United States trade in goods with Turkey exceeded $9,300,000,000 in exports and $8,000,000,000 in imports;
 Whereas Turkey, located in a critical region of the world between East and West with a population of nearly 80,000,000, commands the second largest military in the North Atlantic Treaty Organization (NATO) and partners with the United States in the fields of energy diversification, counterterrorism, and drug and human trafficking prevention;
 Whereas Turkey is actively contributing to the fight against DAESH/ISIS, through providing its military facilities to the United States and other coalition partners;
 Whereas the conflict in neighboring Syria has especially burdened Turkey, which has taken in and provided shelter, relief, and social services to more than 3,000,000 refugees fleeing the horrors of the Assad regime;
 Whereas, according to the United Nations High Commissioner for Refugees (UNHCR), Turkey is now the highest refugee-hosting country in the world;
 Whereas Turkish Americans are an important part of the fabric of the United States, as evinced by their contributions to the arts, science, academia, law, business, and political life of this country;
 Whereas Turkish Americans serve as goodwill ambassadors promoting greater understanding between the United States and Turkey, by informing the people of the United States about their rich Turkish cultural heritage, and the importance of the strategic partnership to advance mutual interests between the United States and Turkey; and
 Whereas the United States and Turkey have been close friends and allies for more than half a century, sharing common values of democracy, diversity, tolerance, social mobility, and the separation of religious and civic life: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Republic of Turkey as an important security partner of the United States;
 (2)expresses appreciation for Turkey’s contribution to global efforts to combat DAESH/ISIS; (3)acknowledges the unique political, economic, and social challenges confronting the people of Turkey from the influx of refugees that the ongoing conflicts in neighboring Syria and Iraq have caused;
 (4)commends the productive contributions of the Turkish American community to the United States; and (5)congratulates the people of Turkey and Turkish Americans nationwide on Turkish Republic Day.
			